      Case 3:19-cv-00025-DPM Document 25 Filed 05/20/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

KEDRIEN L. BROWN                                             PLAINTIFF

v.                       No. 3:19-cv-25-DPM

CHRIS JEFFERSON, Jonesboro
Police Department; and BALEY,
Officer, Jonesboro Police Department                     DEFENDANTS

                             JUDGMENT
     Brown's claim that he wasn't read his Miranda rights is dismissed
with prejudice. All other claims are dismissed without prejudice.



                                                          v
                                       D .P. Marshall Jr.
                                       United States District Judge
